Name: Commission Decision No 3717/83/ECSC of 23 December 1983 introducing for steel undertakings and steel dealers, a production certificate and an accompanying document for deliveries of certain products
 Type: Decision_ENTSCHEID
 Subject Matter: iron, steel and other metal industries;  distributive trades;  documentation;  production
 Date Published: 1983-12-31

 Avis juridique important|31983S3717Commission Decision No 3717/83/ECSC of 23 December 1983 introducing for steel undertakings and steel dealers, a production certificate and an accompanying document for deliveries of certain products Official Journal L 373 , 31/12/1983 P. 0009 - 0013 Spanish special edition: Chapter 13 Volume 15 P. 0227 Portuguese special edition Chapter 13 Volume 15 P. 0227 COMMISSION DECISION No 3717/83/ECSC of 23 December 1983 introducing for steel undertakings and steel dealers, a production certificate and an accompanying document for deliveries of certain products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 95 thereof, With the unanimous assent of the Council and after consulting the Consultative Committee, Whereas: The steel market continues to be seriously affected by the poor economic situation. In this context, it is essential to tighten up discipline with regard to the quantities and prices of steel products, in order to maintain the unity of this market. The steel market constitutes a whole in which dealers help to market a large proportion of steel products, including products imported from non-member countries. In order to supplement its action, the Commission needs to have an exact and complete picture of the physical movements of steel products resulting from the activities both of Community steel producers and of steel dealers. In order to permit a full and exact survey of patterns of deliveries within the Community as a basis for reliable statistics for each of the Member States with regard to arrivals of certain steel products not only from other Member States but also from third countries, including imports from non-member countries of products originating in the Community, it is necessary to introduce an accompanying document for deliveries of certain products to other Member States by undertakings in the steel industry and steel dealers. In order to permit steel undertakings to determine what proportion of their production is delivered in other Member States by steel dealers, it is necessary to introduce a production certificate made out by the producer for such deliveries. The Member States should ensure that this requirement is complied with by means of inspections and penalties. These should be appropriate to the objective pursued and should comply with the provisions of the ECSC Treaty on the free movement of goods. The Member States should process the declarations and information forwarded to them. They should periodically send the Commission a summary of the data received in this way. The Commission's obligations under the second paragraph of Article 47 of the ECSC Treaty concerning the compliance with the rules relating to professional secrecy should be extended to the commercial dealings of steel dealers. The Commission should periodically inform the Member States of the trend in the pattern of deliveries within the common market, HAS ADOPTED THIS DECISION: Article 1 A production certificate and an accompanying document are hereby established for deliveries of certain steel products listed in Annex I for steel undertakings and steel dealers as defined in Article 2. Article 2 1. This Decision shall apply to distributive undertakings in the Community, hereinafter referred to as "steel dealers", which effect ex-stock and/or semi-direct sales, to the exclusion of their direct sales activities, as defined in Article 3, within the common market, of the steel products listed in Annex I, even if such products originate in whole or in part in non-member countries and provided that they are not selling agencies as defined in Decision No 30-53 (1). (1) OJ No 6, 4.5.1953, p. 109. 2. The distributive undertakings referred to in paragraph 1 which market steel products after having processed them shall also be considered to be steel dealers and shall be subject to the same rules. For the purposes of this Decision, processing occurs when one of the products listed in Annex I is processed into another product listed in the said Annex by means of an operation other than rolling. Article 3 1. Direct sales take place where, under sales contracts between producers and steel dealers and between steel dealers and their purchasing customers, the goods are forwarded direct by the producers to the steel dealers' customers, either on the producers' responsibility or in accordance with the customers' instructions. Direct sales also take place where, under sales contracts between producers and their purchasing customers, the steel dealers act only as intermediaries (consignees or agents). 2. Where, under sales contracts between producers and steel dealers and between steel dealers and their purchasing customers the goods are forwarded to the purchasing customers direct by the dealers, either on their responsibility or in accordance with the customers' instructions, such sales shall be regarded as "semi-direct" sales and shall be treated as ex-stock sales made by the steel dealers. 3. All other sales are ex-stock sales. Article 4 1. Steel undertakings and steel dealers referred to in Article 2 shall be required to have their deliveries to other Member States of the products listed in Annex I, including products originating in non-member countries, accompanied by the accompanying document provided for in Annex II/A. Steel undertakings shall be required to transmit to steel dealers a production certificate, as provided for in Annex II/B, in respect of their deliveries to other Member States. In the case of products originating in non-member countries, steel undertakings and steel dealers shall be required to use the accompanying document made out at the time of clearance through customs by the importer and transmitted to them by the latter, if he is not acting as agent for the steel undertaking or steel dealer in question. 2. The original and copy of the accompanying document and the production certificate in the instance provided for in the second subparagraph of paragraph 1 shall be submitted with the export declaration at a customs office in the Member State of dispatch. The customs office concerned: - shall verify that the particulars relating to the NIMEXE codes and the quantities shown in the accompanying document tally with those contained in the export declaration and complete the appropriate box on the original and copy of the accompanying document, - shall deduct the quantity to be exported from the production certificate and shall stamp the latter in the appropriate box, - shall transmit the production certificate and the original and copy of the accompanying document to the exporter or his representative. The original shall accompany the products concerned by the delivery to the customs office of release for home use in the Member State of destination. The copy of the accompanying document shall be kept by the exporting undertaking or dealer. The production certificate shall be kept by the exporting dealer. After it has been used up completely, the steel dealer shall transmit the certificate to the steel undertaking. 3. Failure to submit the production certificate and/or the accompanying document or submission of an incomplete or incorrect certificate and/or document shall not constitute an obstacle to the performance of the delivery in question provided the exporting steel undertaking or dealer, or their representative, lodges with the competent customs office a deposit of 43 ECU per tonne of products. In return the said customs office shall issue a numbered receipt certifying payment of the deposit. This deposit shall be reimbursed to the exporter or to his representative on production at the competent customs office, within 15 working days of the lodging of the deposit, of a fully and correctly completed certificate and/or document after the formalities referred to in paragraph 2 have been completed. The exporter shall send the original of the accompanying document to his customer. The customer shall be required to return the original to the customs office at which the home use declaration for the products that make up the delivery in question was deposited, specifying the date and number of the declaration. If no fully and correctly completed certificate and document are submitted within the time specified above, the customs office concerned shall retain the deposit and pay it into the Commission's account. 4. Incomplete or incorrect production certificates and/or accompanying documents shall be refused by the customs office and returned to the exporter or to the exporter's representative. 5. The competent customs office shall send the national administration responsible for the steel industry or any other national administration designated for the purpose a statement of deliveries not in conformity with the requirements of paragraphs 2 and 3 and of the amounts collected in accordance with paragraph 3. This statement should contain, in respect of each delivery, the name of the supplier, the designation of the products and the quantities concerned and, if possible, the name of the steel undertaking which produced the products in question. 6. An accompanying document need not be made out for deliveries for domestic use or for use in the craft trades. "Deliveries for domestic use or for use in the craft trades" means deliveries not exceeding 500 kilograms. 7. For the purposes of this Article, the Benelux countries shall be regarded as a single Member State. 8. Where the customs authorities of a Member State would be unable to apply the measures provided for in paragraphs 2, 3, 4 and 5, the formalities laid down in those paragraphs should be completed by the competent authorities of the Member State of destination for deliveries coming from the first-mentioned Member State. Article 5 1. The original of the accompanying document or a copy, certified by the competent customs office in the exporting Member State, of the receipt certifying payment of the deposit in the instances provided for in Article 4 (3) shall be deposited together with the home use declaration at a customs office in the Member State of destination. The completion of customs formalities for release for home use is conditional on submission of the original of the accompanying document or a certified copy of the receipt certifying payment of the deposit, or payment by the importer of the products in question of a deposit of 43 ECU per tonne of products at the competent customs office. In return the said customs office shall issue a numbered receipt certifying payment of the deposit. Where one of these three conditions is fulfilled, customs import formalities may be completed without obstacle being placed in the way of performance of the delivery in question. The deposit shall be reimbursed to the importer or his agent on submission, to the competent customs office within a period of 15 working days of the date of payment of the deposit, of the original of the accompanying document or a certified copy of the receipt certifying payment of the deposit, as provided for in Article 4 (3). In the absence of such document or copy, the customs office concerned shall retain the deposit ; the latter shall be paid to the Commission's account. 2. In the event of loss of the original of the accompanying document, the importer or the importer's representative shall be required to transmit to the customs office concerned a certified duplicate copy of the document within 15 working days of the lodging of the home use declaration. 3. The customs office concerned shall send the national administration responsible for the steel industry or any other national administration designated for the purpose the original of the accompanying document and a statement of deliveries not in conformity with the requirements of paragraph 1. This statement should contain, in respect of each delivery, the name of the supplier, the designation of the products and the quantities concerned and, if possible, the name of the steel undertaking which produced the products in question. Article 6 1. When completing the customs import formalities in respect of importation from a non-member country of products listed in Annex I and originating in the Community, importers shall be required to declare to the customs office concerned the name and address of the producer of the products concerned and to submit the document or documents which substantiate this declaration. Failure to submit the said document or documents shall not constitute an obstacles to the performance of the delivery in question provided that the importer lodges with the competent customs office a deposit of 43 ECU per tonne of products. This deposit will be reimbursed on submission of the said document or documents within a period of 15 working days of the lodging of the deposit. If the document or documents are not submitted within this time the competent customs office shall retain the deposit ; the latter shall be paid into the Commission's account. The competent customs office shall send the national administration responsible for the steel industry or any other national administration designated for the purpose a statement of imports not in conformity with the requirements of this paragraph. This statement should contain, in respect of each delivery, the name of the importer and of the supplier, the designation of the products and the quantities concerned. 2. In cases where products referred to in paragraph 1 are delivered in another Member State the importer shall make out the accompanying document provided for in Annex II/A. By way of derogation from the provisions of Article 4, the exporter shall be exempted from submitting a production certificate when lodging a declaration of export to another Member State provided he produces supporting evidence that the products concerned were imported from a non-member country. 3. An accompanying document need not be made out for deliveries for domestic use or for use in the craft trades. "Deliveries for domestic use or for use in the craft trades" means deliveries not exceeding 500 kilograms. 4. For the purposes of this Article, the Benelux countries shall be regarded as a single Member State. Article 7 Member States shall periodically inform the Commission, at least every quarter, of the application of the provisions of Articles 4, 5 and 6. Article 8 For each of the steel products listed in Annex I, Member States shall record: - the quantities received from the other Member States by Member State of consignment, showing the breakdown of these quantities by Member State of production, - the quantities of products originating in the Community imported from non-member countries. This statistical classification should be carried out in accordance with Annexes III and IV, these quantities being broken down into the following two categories of consignment: - from steel undertakings, - from steel dealers as defined in Article 2. Article 9 Member States shall: - ensure that the declarations and information referred to in Article 8 are processed, - send to the Commission, within six weeks of the last day of each month, a summary of the data for the month elapsed, obtained pursuant to Article 8. This summary shall be drawn up on the basis of the forms provided for in Annexes III and IV. Article 10 The Commission shall be required to comply with the rules relating to professional secrecy, in particular as regards information concerning the commercial dealings of steel undertakings and of steel dealers. Article 11 The Commission shall periodically inform the Member States of the trend in the pattern of deliveries within the common market. Article 12 By way of derogation from the provisions of the third subparagraph of Article 4 (1), until 31 March 1984 steel dealers referred to in Article 2 may make out for themselves the accompanying document provided for in Annex II/A in respect of their deliveries to other Member States of products imported from non-member countries between 1 October and 31 December 1983. Article 13 By way of derogation from the provisions of Articles 4 and 6, deliveries of products referred to in Annex I, effected from 1 to 15 January 1984, shall not give rise to completion of a production certificate or an accompanying document. Such deliveries shall be regularized at the latest on 31 January 1984 by submission of a production certificate and/or accompanying document to the customs office where the export declaration relating to the delivery in question was lodged. Pending this regularization, the customs office concerned shall retain a copy of the export declaration intended for the exporter. After fulfilment of the formalities provided for in Article 4, the said office shall return the export declaration to the exporter. The original of the accompanying document shall be sent by the exporter to his client ; the said client shall transmit it to the customs office where the declaration for release for home consumption of the products concerned by the delivery in question was lodged, with reference to the number and date of the said declaration. Article 14 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities and shall remain in force during the period of validity of the measures taken under Article 58 of the ECSC Treaty. It shall apply from 1 January 1984. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1983. For the Commission Ã tienne DAVIGNON Vice-President ANNEX I >PIC FILE= "T0025163"> >PIC FILE= "T0025164"> ANNEX II / A >PIC FILE= "T0025165"> >PIC FILE= "T0025166"> ANNEX II / B >PIC FILE= "T0025167"> >PIC FILE= "T0025168"> ANNEX III >PIC FILE= "T0025169"> >PIC FILE= "T0025170"> ANNEX IV >PIC FILE= "T0025171">